DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 2, 2021, October 9, 2021, February 7, 2022, March 9, 2022, March 25, 2022, May 23, 2022 and August 16, 2022 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 11, 13-14, 20, 22-23, 32 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 8,250,033 to De Souter.

With regard to independent claim 1,
	De Souter teaches a system comprising: 
	a memory having computer-readable instructions thereon; and 
	a processor of a server executing the computer-readable instructions (De Souter: col. 2, ll. 62-65 – instructions executed by a computer. See fig. 1 server 108.) to:
	 	define a first policy for a source database on a first cluster of a plurality of clusters, wherein each of the plurality of clusters is registered with the server to form a multi-cluster configuration of a database management system in a virtual computing system, and wherein the first policy defines capture of snapshots and/or transactional logs from the source database on the first cluster (De Souter: col. 11, ll. 9-21 – changes captured as snapshots in replicated changes captured from a first cluster. See fig. 1 - production volume 100 is the “first cluster”. Examiner notes the alternative limitation being recited here. See also fig. 4 replication condition being applied is a “policy”.);
 		define a second policy for the source database to replicate at least some of the snapshots and/or transactional logs from the first cluster to a second cluster of the plurality of clusters (De Souter: col. 14, ll. 46-60 – additional replication conditions applied following application of a preceding replication condition, i.e. “second policy”. See fig. 4 – application of replication condition, as well as col. 11, ll. 9-21 – changes captured as snapshots in replicated changes to a cluster. See fig. 1 - replication volume 104 is a “second cluster”. Examiner notes that save volume 112 would also read upon a “second cluster of the plurality of clusters”.); 
		capture a first snapshot and/or a first transactional log from the source database in accordance with the first policy (De Souter: col. 11, ll. 9-21 – changes captured as snapshots in replicated changes captured from a first cluster. See fig. 1 - production volume 100 is the “first cluster”. Examiner notes the alternative limitation being recited here. See also fig. 4 replication condition being applied is a “policy”.); and 
		replicate the first snapshot and/or the first transactional log to the second cluster in accordance with the second policy. (De Souter: col. 14, ll. 46-60 – additional replication conditions applied following application of a preceding replication condition, i.e. “second policy”. See fig. 4 – application of replication condition, as well as col. 11, ll. 9-21 – changes captured as snapshots in replicated changes to a cluster. See fig. 1 - replication volume 104 is a “second cluster”. Examiner notes that save volume 112 would also read upon a “second cluster of the plurality of clusters”.)




With regard to dependent claim 2, which depends upon independent claim 1,
	De Souter teaches the system of claim 1, wherein the first cluster and the second cluster are part of a same datacenter. (De Souter: Fig. 1 is a computer system, i.e. same datacenter. See above citations directed to first cluster and second cluster.)

With regard to dependent claim 11, which depends upon independent claim 1,
	De Souter teaches the system of claim 1, wherein to replicate the first snapshot to the second cluster, the processor further executes computer-readable instructions to:
	create a metadata entry on the first cluster for a replicated snapshot of the first snapshot (De Souter: col. 10, l. 65 – col. 11, l. 7 – “metadata stored” with entries created for accesses to data including reads and writes. See col. 11, ll. 9-21 – changes captured as snapshots in replicated changes to a cluster. See fig. 1 - replication volume 104 is a second cluster.); 
	send the first snapshot to the second cluster (De Souter: col. 14, ll. 46-60 – additional replication conditions applied following application of a preceding replication condition, i.e. “second policy”. See fig. 4 – application of replication condition, as well as col. 11, ll. 9-21 – changes captured as snapshots in replicated changes to a cluster. See fig. 1 - replication volume 104 is a “second cluster”. Examiner notes that save volume 112 would also read upon a “second cluster of the plurality of clusters”.); and 
	update the metadata entry upon receiving an indication from the second cluster that the first snapshot is successfully replicated to the second cluster. (De Souter: col. 11, l. 62 – col. 12, l. 7: upon validity determination in fig. 2’s decision block 204 based upon previous allocation, system copies original data to a save volume and performs a write at block 206. Examiner notes that col. 10, l. 65 – col. 11, l. 7 – makes clear that metadata is being generated to reflect when writes are being performed. See also above citations directed to second cluster.)

With regard to dependent claim 13, which depends upon independent claim 1,
	De Souter teaches the system of claim 1, wherein each of the plurality of clusters comprises an agent that performs operations on a respective one of the plurality of clusters on which the agent is located under control of the server. (De Souter: fig. 4 – application of replication condition, as well as col. 11, ll. 9-21 – changes captured as snapshots in replicated changes to a cluster. See also above citations directed to clusters. Examiner notes that “changes to a filesystem server” are operations and examiner notes that the agent is being interpreted as consisting of hardware, software or a combination of the two.)

	Claims 14 and 22 are each similar in scope to claim 1 and are each being rejected under a similar rationale.

	Claims 20 and 34 are each similar in scope to claim 13 and are each being rejected under a similar rationale.

	Claim 23 is similar in scope to claim 2 and is being rejected under a similar rationale.

	Claim 32 is similar in scope to claim 11 and is being rejected under a similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over De Souter in view of US Pre-Grant Publication 2017/0235758 to Gopalapura Venkatesh.

With regard to dependent claim 3, which depends upon independent claim 1,
	De Souter teaches the system of claim 1.
	De Souter does not fully and explicitly teach wherein the first cluster and the second cluster are part of different datacenters.  
	Gopalapura Venkatesh teaches a system wherein a first cluster and a second cluster are part of different datacenters. (Goplapura Venkatesh: ¶0218 – first cluster at one location and cluster two at a remote site. See also claim 15 – “remote sites are in the second cluster”.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the first and second cluster at different datacenters of Gopalapura Venkatesh into the clustering replication system of De Souter by programming the instructions of De Souter (De Souter: col. 2, ll. 62-65) to accommodate clusters that are part of different datacenters, as taught by Gopalapura Venkatesh. Both systems are directed to replication (De Souter: col. 14, ll. 46-60; Gopalapura Venkatesh: abstract) and related clustering. (De Souter: fig. 1, col. 11, ll. 9-21; Gopalapura Venkatesh: ¶0218, claim 15) An advantage obtained through use of clusters that are part of different datacenters would have been desirable to implement in the clustering replication system of De Souter. In particular, the motivation to combine the De Souter and Gopalapura Venkatesh references would have been to provide system performance in accordance with a specified constraints. (Goplapura Venkatesh: ¶0218)

With regard to dependent claim 4, which depends upon independent claim 1,
	De Souter teaches the system of claim 1.
	De Souter does not fully and explicitly teach wherein the first cluster is part of an on-premise environment and the second cluster is part of a cloud environment.  
	Gopalapura Venkatesh teaches a system wherein a first cluster is part of an on-premise environment and a second cluster is part of a cloud environment. (De Souter: ¶0009 – cloud environment for replication sites. See ¶0218 – first cluster at one location and cluster two at a remote site. See also claim 15 – “remote sites are in the second cluster”.)
	Examiner notes that the statement of motivation to combine the De Souter and Gopalapura Venkatesh references set forth above in support of the grounds of rejection of dependent claim 3 are likewise applicable to the instant claim.

	Claims 24-25 are similar in scope to claims 3-4 respectively and are each being rejected under a similar respective rationale.

Claims 5-8, 10, 15-19, 26-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over De Souter in view of US Pre-Grant Publication 2016/0092535 to Kuchibhotla.

With regard to dependent claim 5, which depends upon independent claim 1,
	De Souter teaches the system of claim 1, wherein to define the second policy, the processor further executes computer-readable instructions to: 
	receive a first selection of the second cluster. (De Souter: col. 14, ll. 46-60 – additional replication conditions applied following application of a preceding replication condition, i.e. “second policy”. See fig. 4 – application of replication condition, as well as col. 11, ll. 9-21 – changes captured as snapshots in replicated changes to a cluster. See fig. 1 - replication volume 104 is a “second cluster”. Examiner notes that save volume 112 would also read upon a “second cluster of the plurality of clusters”. Examiner further notes that selection is that of the system’s specific target chosen for changes being replicated.)
	De Souter does not fully and explicitly teach receive a second selection of a data access management policy to define a duration for which the at least some of the snapshots and/or transactional logs being replicated to the second cluster are to be retained on the second cluster; and 
	apply the data access management policy of the second selection to the second cluster in the first selection.  
	Kuchibhotla teaches a system to receive a selection of a data access management policy to define a duration for which at least some snapshots and/or transactional logs being replicated to a cluster are to be retained on the second cluster (Kuchibhotla: ¶0099 – “threshold amount of time” is applied to data replicated before subsequent refreshing actions take place. See ¶0124 – additional backups created when determined to be stale.); and 
	apply the data access management policy of the selection to the cluster in a selection. (Kuchibhotla: ¶0099 – “threshold amount of time” is applied to data replicated before subsequent refreshing actions take place. See ¶0124 – additional backups created when determined to be stale.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the duration based retention of data at a second cluster of Kuchibhotla into the clustering replication system of De Souter by programming the instructions of De Souter (De Souter: col. 2, ll. 62-65) to retain data at a second cluster for a policy-based duration, as taught by Kuchibhotla. Both systems are directed to replication (De Souter: col. 14, ll. 46-60; Kuchibhotla: abstract) and related clustering. (De Souter: fig. 1, col. 11, ll. 9-21; Kuchibhotla: ¶0082) An advantage obtained through retaining data at a second cluster for a policy-based duration would have been desirable to implement in the clustering replication system of De Souter. In particular, the motivation to combine the De Souter and Kuchibhotla references would have been to improve the management of replicated data. (Kuchibhotla: ¶0006)

With regard to dependent claim 6, which depends upon dependent claim 5,
	De Souter and Kuchbhotla teach the system of claim 5, wherein to define the second policy, the processor further executes computer-readable instructions to: 
	receive a masking script (Kuchibhotla: ¶0078 – receive masking transformation for data replication.); 
	create a sanitization policy based on the masking script; and apply the sanitization policy to the first snapshot before replication to the second cluster. (Kuchibhotla: ¶0091 – masking data in creating clone, where sanitization is based upon “those who are not normally permitted to view the sensitive data”, i.e. policy. See ¶0062 sanitization of production data, as well as above citations directed to snapshotting and masking.)
	Examiner notes that the statement of motivation to combine the De Souter and Kuchibhotla references set forth above in support of the grounds of rejection of dependent claim 5 are likewise applicable to the instant claim.

With regard to dependent claim 7, which depends upon independent claim 1,
	De Souter teaches the system of claim 1.
	De Souter does not fully and explicitly teach wherein the processor further executes computer-readable instructions to sanitize the first snapshot before replication to the second cluster.  
	Kuchibhotla teaches a system wherein a processor executes computer-readable instructions to sanitize a first snapshot before replication to a second cluster. (Kuchibhotla: ¶0091 – masking data in creating clone, where sanitization is based upon “those who are not normally permitted to view the sensitive data”, i.e. policy. See ¶0062 sanitization of production data. See also ¶0078 – receive masking transformation for data replication, as well as above citations directed to snapshots.)
	Examiner notes that the statement of motivation to combine the De Souter and Kuchibhotla references set forth above in support of the grounds of rejection of dependent claim 5 are likewise applicable to the instant claim.

With regard to dependent claim 8, which depends upon dependent claim 7,
	De Souter and Kuchibhotla teach the system of claim 7, wherein to sanitize the first snapshot, the processor further executes computer-readable instructions to: 
	create a clone of the first snapshot (Kuchibhotla: ¶0089 – snapshots used as a source for cloning.); 
	apply a masking script to the clone (Kuchibhotla: ¶0091 – masking data in creating clone, where sanitization is based upon “those who are not normally permitted to view the sensitive data”, i.e. policy. See ¶0062 sanitization of production data. See also ¶0078 – receive masking transformation for data replication, as well as above citations directed to snapshots.); 
	capture a sanitized snapshot from the clone (Kuchibhotla: ¶0094 – secure dump 1603 of fig. 16, i.e. snapshot, may be sanitized.); and 
	delete the clone upon capture of the sanitized snapshot. (Kuchibhotla: ¶0095 – cleaning up, i.e. deletion, of aged out data. See ¶0069 – delete clones based upon policy. See also ¶0102- delete operation accompanying refreshing data)

With regard to dependent claim 10, which depends upon independent claim 1,
	De Souter teaches the system of claim 1.
	De Souter does not fully and explicitly teach wherein the processor further executes computer-readable instructions to define a third policy for the source database to additionally replicate the at least some of the snapshots and/or transactional logs from the first cluster to a third cluster of the plurality of clusters, wherein the second policy is different from the third policy.
	Kuchibhotla teaches a system wherein a processor executes computer-readable instructions to define a policy for a source database to replicate at least some snapshots and/or transactional logs from a first cluster to a third cluster of a plurality of clusters, wherein a second policy is different from the policy. (Kuchibhotla: ¶0144 – policy for deletion of revisions logged may change based upon a threshold being exceeded. After the threshold is exceeded, all revisions would be deleted, where the previous policy would be to retain the revision. Examiner further notes the alternative limitations being recited here. See also above citations directed to clusters.)
	Examiner notes that the statement of motivation to combine the De Souter and Kuchibhotla references set forth above in support of the grounds of rejection of dependent claim 5 are likewise applicable to the instant claim.

	Claims 15-18 and 26-29 are similar to claims 5-8 respectively and are each rejected under a similar respective rationale.

	Claims 19 and 31 are each similar in scope to claim 10 and are each being rejected under a similar rationale.

Claims 9 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over De Souter in view of US Pre-Grant Publication 2021/0200643 to Luo.

With regard to dependent claim 9, which depends upon independent claim 1,
	De Souter teaches the system of claim 1.
	De Souter does not fully and explicitly teach wherein the first policy comprises a Service Level Agreement defining a protection level for protecting the source database and a protection schedule for defining a frequency of capturing the snapshots and/or transactional logs.  
	Luo teaches a system wherein a first policy comprises a Service Level Agreement defining a protection level for protecting a source database and a protection schedule for defining a frequency of capturing snapshots and/or transactional logs. (Luo: ¶0057 – snapshot capture frequency defined as part of backup schedule. See ¶0075 – backup performed according to requirements of SLA. Examiner notes the alternative limitation being recited here.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the SLA-based snapshotting frequency of Luo into the clustering replication system of De Souter by programming the instructions of De Souter (De Souter: col. 2, ll. 62-65) to retain snapshots at a frequency sufficient to satisfy a SLA, as taught by Luo. Both systems are directed to replication (De Souter: col. 14, ll. 46-60; Luo: abstract) and related clustering. (De Souter: fig. 1, col. 11, ll. 9-21; Luo: ¶0075) An advantage obtained through retaining snapshots at a frequency sufficient to satisfy a SLA would have been desirable to implement in the clustering replication system of De Souter. In particular, the motivation to combine the De Souter and Luo references would have been to address needs relating to reliable data backup and storage as well as fast data recovery in cases of failure. (Luo: ¶0003)

	Claim 30 is similar in scope to claim 9 and is being rejected under a similar rationale.

Allowable Subject Matter
Claims 12, 21 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to dependent claims 12, 21 and 33,
	Of the closest prior art of record, US Pre-Grant Publication 2006/0143412 to Armangau teaches dynamic allocation of data items to a second distinct disk drive after a period of time elapses. Further, Armangau teaches use of a stage drive and snapshotting functionality. While reading upon some claim limitations recited in dependent claims 12, 21 and 33, Armaugau does not read on the full combination of claim limitations being recited in dependent claims 12, 21 and 33, as it is now.
	Also, of the closest prior art of record, US Pre-Grant Publication 2021/0064512 to Sirov teaches snapshotting and use of a replay stage. Sirov, while additionally teaching trace log functionality over data transactions, does not entirely read on the full combination of claim limitations being recited in dependent claims 12, 21 and 33, as it is now.
	Finally, of the closest prior art of record, Kuchibhotla (cited above) and US Patent No. 9,213,727 to Esposito teach data staging using active data snapshots associated with time intervals. Kuchbhotla, in particular, at ¶0087 of the reference teaches performance of stage/load testing in a particular use case, as well as a clone in the context of replication. However Khuchibhotla and Esposito, too, do not entirely read on the full combination of claim limitations being recited in dependent claims 12, 21 and 33, as it is now.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pre-Grant Publication 2015/0358417 to Patil for logging data and use of a staging area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157                                                                                                                                                                                                        

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157